Citation Nr: 1730986	
Decision Date: 08/02/17    Archive Date: 08/11/17

DOCKET NO.  10-38 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for a right knee disability to include postoperative arthrotomy with degenerative joint disease.

2.  Entitlement to a rating in excess of 10 percent for a left knee disability to include chondromalacia patella syndrome with arthralgia.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Daniels, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1968 to August 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2009 rating decision of the St. Louis, Missouri Regional Office (RO) of the Department of Veterans Affairs (VA).

In February 2012, the Veteran presented sworn testimony during a Travel Board hearing at the North Little Rock, Arkansas RO, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.

At the time of her hearing, the Veteran indicated that she believed that it would be difficult for her to return to work because of her bilateral knee disability.  The Board finds that she has therefore implicitly raised a claim for TDIU as an included claim within her increased rating claims.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Consequently, the Board has added this issue to the issues for current appellate consideration.  

These matters were previously before the Board in April 2014, at which time they were remanded for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regrettably, a remand is necessary for further evidentiary development of the Veteran's appeal.  In April 2014, the Board remanded this claim for further evidentiary development.  The Veteran indicated that her right and left knee disabilities had worsened since her VA examination in February 2011, and she was afforded a new examination in March 2017.  The Board has reviewed that examination report and notes that it is not adequate, as it does not appear that any passive, weight-bearing or nonweight-bearing range of motion testing was conducted at that time.  Consequently, the Board must remand the claims in order for another VA examination to be accomplished.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Correia v. McDonald, 28 Vet. App. 158 (2016) (38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint).

As for the claim for TDIU, in this case, any development affecting the right and left knee disorders may have an impact on the complete picture of the Veteran's service-connected disabilities and their effect on her employability.  As such, the claims are inextricably intertwined and must be considered together, and a decision by the Board on the Veteran's TDIU claim would, at this point, be premature.  See Henderson v. West, 12 Vet. App. 11, 20 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination so as to determine the current severity of her right and left knee disabilities.  The claims file must be made available to and be reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.  Full range of motion testing must be performed.

The knees must be tested in both active and passive motion, in weight-bearing and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

Thereafter, the VA examiner is asked to determine the impact, if any, of the Veteran's knee disabilities and adjustment disorder related to those disabilities has on her ability to secure or follow a substantially gainful employment.  

2.  Thereafter, readjudicate the claims on appeal.  If the benefits sought remains denied, furnish a supplemental statement of the case (SSOC) to the Veteran and her representative, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


